Title: John Adams to Abigail Adams, 17 May 1780
From: Adams, John
To: Adams, Abigail



My dear Portia
Paris May 17. 1780

This day I received yours of the first of March from Bilbao, with the Journals &c.—the Postage of this Packet, is prodigious. I would not Advise to send many Journals, or Newspapers, this Way, or by Holland, but cut out pieces of Newspapers, and give me an Account of any Thing particularly interesting in the Journals, in your Letters, by such Conveyances, and send large Packetts of Journals and Papers directly to France.—Dont omit any Opportunity of Writing however by Holland or Spain. The Communication this Way is more frequent than any other.—Your two Sons were at Table, with me, when your Letters arrived, and a feast We had of it indeed. Your Uncle writes me that Babson has arrived, who carried you Letters and Linnen. The same Articles are repeated in Trash. The Alliance, if she ever sails, has all your Affairs and those of our friends on board. I wish them safe.
Your account of the brave Jacks that I saw at Corunna, moves me. I saw another such Crew at Bilbao, who belonged to Mary land, and had the sweet Satisfaction to do them a similar Service. Amidst all my Pains and Heart Achs, I have now and then the Pleasure of doing a little good, and that is all the Pleasure I have. I wish however it was in my Power to do more for the Numbers of my unfortunate Countrymen, who fall in my Way. The Rogues however, committed a great fault in not calling upon you, to give you an Opportunity of having the same satisfaction. They ought too to have called to let you know, I was ashore, and well.
